Title: To Benjamin Franklin from Jane Mecom, 25 September 1770
From: Mecom, Jane
To: Franklin, Benjamin


Boston Sept 25 [1770]
I have trobled my Ever Dear Brother [with] several Leters Since I have had the P[leasure of] won from Him but cannot omit Ading won more by my well Respected and much Esteemed Kinsmen whome wee all Part from with Regrett Notwithstanding we hope Ther Future Benifit and saif return will be occasion of Joy to all there Friends.
Josiah says He fears nothing He Shall have to Incounter so much as your Disaprobation of His Sceme. He Expects you will advise Him to Return in the first Ship, yet He cant conquer His Inclineation. I tell Him you have seen so much of the Follies of Human Nature and So L[ittle] Els in the comon Run of man kind, that you will know Beter how to Pitty and Advice him.
[There is?] a Rumer Hear that you have mett with some [harsh?] Treetment and I cant Help being conserned about [you tho’ you?] forbad me, I Fansey by this time you have [found there?] are more wicked folks in the world than [you thou]ght there was; and that thay are capeble of Doing [you hu]rt. I Pray God to Preserve your Usefull Life among them and that Every Good man may not be Distroyed from of the Face of the Earth.
I am Desiered by a Lady of my Acquaintanc to send you the Pamphlit Discribed by this note and says if I will send for two she will make me a Present of won. She is won I should [be] Glad to oblige and think it may be Agreable to me to have won. [I] beg the favour of you to send a Cople if to be had. Cousen Josiah will be Able to Inform you Every thing that Conserns me that will be Agreable to you to know that I need not make my Leter more Lengthy and only [to] add that I am with much fear about your wellfare Your Ever Affectionat Sister
J [Ane Mecom]
